DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species 1a (i.e., claims 1-4) in the reply filed on 08/29/22 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/29/22 and 12/30/20 was considered by the examiner.
Drawings
The drawings were received on 12/30/20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over the publication JP 5765258 (herein JP’258) in view of the publication JP 2017-009422 (herein JP’422).
As to claims 1 and 4:
JP’258 discloses that it is known in the art to make a secondary battery comprising positive and negative electrode alternately arranged including a diagnostic element/component including a control device which controls constraint/compression forces (i.e., applying an external load) generated by a generation unit and applied to the secondary battery to press in a direction facing the electrode plates so that a battery capacity acquisition unit acquires the battery capacity, and the constraint force control unit determines the battery charge/discharge capacity and time based on the integrated value of the acquired by the battery capacity acquisition unit, thereby controlling the magnitude of the constrain force generated by the constraint force generation unit and applied to the electrode plates of the secondary battery so that the degree of reduction in the battery capacity value acquired by the battery capacity acquisition unit is increased/decreased/controlled to change from a moderate first degree constraint/compression force to a sever second degree constraint/compression force (Abstract; FIGURES 1-2 & 5). In this case, the teachings of JP’258 readily envision a diagnostic device/control device configured to compress positive/negative electrodes of secondary battery so as to determine the battery capacity and/or charge/discharge capacity thereof, and adjust/control the battery capacity according to the capacity value determined by the control device. 

    PNG
    media_image1.png
    452
    316
    media_image1.png
    Greyscale

JP’258 discloses a secondary battery according to the foregoing aspects. However, the preceding reference does not expressly disclose determining the first/second resistance values (related to the compression). 
As to claim 1:
In this respect, JP’422 discloses that it is known in the art to provide a battery diagnostic measurement device and battery diagnostic measurement method wherein the diagnostic measurement device provides a diagnosis of the secondary battery based on the electrical resistance and the current value related to the discharging cycle (capacity) thereof (0047-0051; 0053-0054; see FIGURES 1, 3, 6 & 8). ). Thus, JP’422 readily envision a diagnostic device/control device configured to provide diagnosis of the secondary battery based on the electrical resistance as instantly claimed. Since the present claims fail to define the specific structure of the claimed electronic control unit as well as its specific functional aspect within the battery system, it is believed that the teachings of JP’422 providing such diagnostic measurement device configured to measure/determine resistance value of the battery is sufficient to satisfy applicant’s broadly claimed requirement. 
In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to use the specific diagnostic measurement device of JP’422 to determine the first/second resistance values (related to the compression) in the diagnostic/battery system of JP’258 because JP’422 teaches that the specifically disclosed diagnostic measurement device is unaffected by a voltage drop when a discharge current flows in cases where a diode is used as means for preventing an abnormal current from flowing into a current control unit, thereby being able for providing effective and reliable diagnosing deterioration of a storage battery. Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: a detailed search for the prior art failed to reveal or fairly suggest what is instantly claimed, in particular: the diagnostic device comprising all of the claimed components/elements satisfying the specific structural and functional interrelationship as recited in dependent claim 2.
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note that claim 3 is also allowable because it depends from claim 2. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727